OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS



            STATE OF TEXAS
            PENA
                                                            jZIP 78701
            PRIVATE™*- ™                                     02   W
                                                             0001401623SEP 18 2015

9/11/2015                     SSffeZI
APPLEGATE, JEFFERY DUANE\TrpSOlo.?F8599 A          WR-83,881-01
On this day, the application f—jH" '     Corpus has been received
and presented to the Court
                       ETURN TO SENDfcf. Abel Acosta, Clerk
                  NOT INJAIOTeGOM JAIL
                             TARRANT COUNTY JAIL - TDC # 1804949
                             100 N.LAMAR
                             FORT WORTH, TX 76102